Citation Nr: 0817318	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-39 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to January 
1967.
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  In December 1980 and February 2004 rating decisions, the 
RO respectively severed service connection for a psychiatric 
disorder (depressive neurosis) and declined to reopen its 
previously severed rating decision.  The veteran did not file 
timely appeals of those decisions.

2.  Evidence received since the last final February 2004 
rating decision is cumulative or redundant and does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The December 1980 and February 2004 RO rating decisions 
that respectively severed and declined to reopen the 
veteran's claim for service connection for a psychiatric 
disorder (depressive neurosis) are final.  38 U.S.C.A. §§ 
5108, 7105 (West 2007); 38 C.F.R. § 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder (depressive neurosis). 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO found that new and material evidence sufficient to 
reopen the veteran's claim for service connection for a 
psychiatric disorder (depressive neurosis) had not been 
submitted.  The Board must therefore consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

At the outset, the Board notes that in a September 1972 
rating decision, the RO granted service connection for a 
psychiatric disorder (depressive neurosis, in remission) with 
a noncompensable rating, effective June 1972.  In August 
1980, the RO issued a rating decision wherein severance of 
service connection for a psychiatric disorder was proposed, 
and attached a letter providing the veteran with notice of 
his appellate rights.  A December 1980 rating decision 
confirmed the decision to sever service connection for a 
psychiatric disorder.  The veteran was informed of the 
decision severing service connection, and he did not file a 
timely appeal.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7104 (West 2007); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2007).  In this case, the RO's December 1980 rating 
decision severing service connection for a psychiatric 
disorder became final because the veteran did not file a 
timely appeal.  

Additionally, the Board acknowledges that the veteran filed 
an application to reopen his claim for service connection for 
a psychiatric disorder in September 2003.  The RO declined to 
reopen the claim in a February 2004 rating decision.  
Although the veteran filed a notice of disagreement with that 
decision, he did not perfect a timely appeal.  Thus, that 
decision became final.

The claim for service connection for a psychiatric disorder 
may be reopened if new and material evidence is submitted.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The veteran 
filed this application to reopen his claim in February 2006.  
Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

The evidence before the RO at the time of its initial 
September 1972 rating decision consisted of service medical 
records showing that in January 1966, the veteran had been 
admitted to an Army hospital in Frankfurt, Germany, with a 
diagnosis of schizophrenic reaction, latent type, and had 
later been transferred to the United States, where he was 
hospitalized for several months and diagnosed with schizoid 
personality, chronic, moderate type; prior to being honorably 
discharged from service on grounds of unsuitability in 
January 1967.  Other evidence before the RO included post-
service private medical records and psychiatrists' reports, 
dated from June 1969 to December 1970, which showed in-
patient treatment for schizophrenia.  Additional evidence 
included a July 1972 VA psychiatric examination, in which the 
veteran denied any history of hallucinatory or delusional 
episodes and the VA examiner subsequently concluded that a 
diagnosis of schizophrenia was "improbable" and instead 
diagnosed the veteran with depressive neurosis (in 
remission).  On the basis of this evidence, the RO concluded 
that the veteran had an acquired neruropsychiatric condition, 
which had its onset several months after his entry into 
service, and granted noncompensable service connection for a 
psychiatric disorder.  

In July 1980, the veteran requested a reevaluation of the 
RO's prior rating decision and submitted the results of a 
recent psychological evaluation, in which he had been 
diagnosed with manic-depressive illness of a depressed type 
and alcohol addiction.  After reviewing this newly received 
evidence and the other evidence of record, the RO determined 
that the prior grant of service connection for a psychiatric 
disorder constituted clear and unmistakable error.  
Specifically, in its August 1980 rating decision proposing 
severance of service connection, the RO explained that the 
evidence of record showed that the psychiatric symptoms the 
veteran had experienced in service were due to a schizoid 
personality disorder and character and behavior problems 
(passive-aggressive reaction), which had existed prior to 
service and did not constitute diseases or injuries for which 
service connection could be granted.  38 C.F.R. 4.9.  
Moreover, the RO observed that the clinical evidence of 
record did not demonstrate that the veteran had a 
neuropsychiatric disorder that was incurred in or aggravated 
during service.  As noted above, the RO proceeded to sever 
service connection for a psychiatric disorder in a December 
1980 rating decision, which the veteran declined to appeal.

When the veteran applied to reopen his claim in September 
2003, he submitted a statement contending that he first 
"began to see things and hear voices and lost touch with 
reality" while serving in Germany, and was told by his 
company commander that the stress of military life was too 
much for him and that upon release from service he would 
"probably get well, or at least get better."  Additionally, 
the veteran stated he had undergone inpatient psychiatric 
treatment and been diagnosed with schizophrenic reaction in 
service, and had thereafter experienced ongoing mental health 
problems, which prevented him from maintaining full-time 
employment and lasting social relationships.  However, the RO 
determined that the veteran's statement did not constitute 
new and material evidence indicating that he had a 
neuropsychiatric disorder that was related to service, and 
declined to reopen the claim.

The veteran again applied to reopen his claim for service 
connection in February 2006.  However, the Board finds that 
the evidence received since the last final decision in 
February 2004 is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
veteran's claim.  

In support of his most recent application to reopen his claim 
for service connection, the veteran has resubmitted copies of 
two reports, dated in June 1969 and December 1970, from 
private psychiatrists who treated the veteran for mental 
health problems and diagnosed him with schizophrenia, as well 
as a copy of the July 1972 VA psychiatric examination, in 
which he was diagnosed with depressive neurosis, in 
remission.  Additionally, the veteran has submitted an April 
1996 treatment report from private psychologist indicating 
that the veteran had a long history of schizophrenia, 
paranoid type, and currently met the diagnostic criteria for 
this disorder.  The psychologist recommended that the veteran 
seek additional psychiatric treatment and also consider 
"medication that would help control his thoughts."  
Significantly, however, the psychologist did not relate the 
veteran's past or present psychiatric problems to his period 
of service.

Other newly submitted evidence includes Social Security 
records dated from January 1993 to September 2003, which 
reflect the veteran's receipt of disability benefits for a 
variety of affective/mood disorders.  None of those records, 
however, makes any reference to the etiology of the veteran's 
psychiatric problems or their relationship to the veteran's 
military service.

Other newly submitted evidence includes medical records from 
two private mental health providers, dated from March 2000 to 
August 2005, which reflect that the veteran sought treatment 
on multiple occasions for "anxiety" and "mood swings." 
During his consultations with mental health providers, the 
veteran reported a long history of hallucinations, alcohol 
abuse, and psychiatric treatment.  In March 2004, he 
specifically told mental health providers that he had 
undergone a psychiatric breakdown while serving in the 
military.  At that time, the veteran was diagnosed with 
schizophrenia, paranoid type, and schizotypal personality 
disorder.  The record reflects that he continued to receive 
treatment for this disorder until February 2005.  At no time 
during his long period of treatment, however, did any mental 
health provider relate the veteran's current psychiatric 
problems to his period of active service.

Finally, the new evidence includes statements from the 
veteran's representative, recounting the veteran's 
psychiatric history and indicating that he is currently 
receiving treatment for schizophrenia, paranoid type, and has 
impaired social functioning.  

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
an acquired psychiatric disorder.  First, the June 1969 and 
December 1970 reports from the veteran's private 
psychiatrists and the July 1972 VA psychiatric examination 
report that the veteran submitted were previously considered 
by the RO in its initial September 1972 rating decision and 
have remained associated with the record since that time.  
Thus, those reports are not new evidence.  

In contrast, the veteran's recently submitted Social Security 
records dated from January 1993 to September 2003, the April 
1996 treatment report from his private psychologist, the 
private treatment records dated from March 2000 to August 
2005, and the statements of the veteran's representative are 
new in the sense that they were not previously considered by 
RO decision makers.  However, they are not material.  Those 
records and statements demonstrate that since leaving 
service, the veteran has received ongoing treatment for 
schizophrenia and related mental health problems, which have 
impaired his social functioning.  However, they do not supply 
a nexus between the veteran's currently psychiatric disorder 
and his service, nor demonstrate that a psychosis manifested 
to a compensable degree within one year following his 
separation from service.  Indeed, none of the VA or private 
medical providers that have evaluated or treated the veteran 
for schizophrenia and related mental health problems has 
related his illness to his period of active service.  
Additionally, the Board acknowledges that the veteran's newly 
submitted medical records and statements show that he 
specifically told mental health providers in March 2004 that 
he had undergone a psychiatric breakdown in the military, and 
that he continues to assert, through his representative, that 
his mental health problems had their onset in service.  
However, such assertions from the veteran do not qualify as 
new and material evidence as they are merely cumulative of 
the veteran's past contentions that he has a psychiatric 
disorder that is related to service.  Accordingly, the 
additional treatment records and statements submitted by the 
veteran do not establish a fact necessary to substantiate the 
veteran's claim, and the claim for service connection for an 
acquired psychiatric disorder cannot be reopened on the basis 
of such evidence.  38 C.F.R. § 3.156(a).  

In sum, although the veteran has submitted new evidence that 
was not before the RO at the time of its last final rating 
decision in February 2004, that new evidence is not material 
to the claim and does not warrant reopening of the claim.

In light of the evidence and based on this analysis, it is 
the determination of the Board that new and material evidence 
has not been submitted with regard to the claim for service 
connection for a psychiatric disorder since the RO's last 
final rating decision in February 2004 because no competent 
evidence has been submitted relating any current psychiatric 
disorder to the veteran's service, nor has any evidence been 
submitted showing that a psychosis manifested to a 
compensable degree within one year following the veteran's 
separation from service, or showing that any preexisting 
psychiatric disorder was aggravated during his service.  
Thus, the claim for service connection for a psychiatric 
disorder is not reopened and the benefits sought on appeal 
remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2006 and March 
2007, a rating decision in April 2006, and a statement of the 
case in December 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for a psychiatric disorder is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


